Citation Nr: 9934078	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include service connection due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to July 
1979, including service in the Republic of Vietnam from 
January 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1996 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996.  The immediate 
cause of death as indicated on the State of Louisiana death 
certificate was disseminated carcinomatosis, due to (or as a 
consequence of ) carcinoma of the esophagus.

2.  Carcinoma of the esophagus emerged during the period 
between February 1994 and July 1994, 15 years after the 
veteran's separation from service.

3.  Carcinoma of the esophagus was not incurred in-service or 
within a one year presumptive period from the date of the 
veteran's separation from service.

4.  There is not a nexus between any in-service injury or 
disease and the veteran's cause of death.

5.  There existed no carcinomas independently originating in 
the veteran's trachea or larynx; the carcinoma of the 
esophagus metastasized to the veteran's trachea and larynx.  

6.  Carcinoma of the esophagus is not the product of in-
service exposure to Agent Orange.

7.  Prior to the veteran's death, service connection had been 
established for the following: left eye loss (40 percent 
disabling from August 1979); right and left inguinal hernias 
(zero percent disabling from August 1979); fracture of the 
right humerus (zero percent disabling from August 1979); and 
multiple facial laceration scars, slightly disfiguring (zero 
percent from August 1979).

8.  It is not plausible that the veteran's service connected 
disabilities, either singularly or collectively, were related 
to the cause of his death, contributed to or accelerated his 
death, or rendered him materially less capable of resisting 
death.  


CONCLUSION OF LAW

A claim for service connection for the veteran's death, to 
include service connection due to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Claims - In General

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  


II. Service Connection for Cause of Veteran's Death
Based on Exposure to Agent Orange

In establishing service connection for the cause of death of 
a veteran, the first requirement of a well grounded claim, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Therefore, in the present case, the Board finds that the 
veteran's death from carcinoma of the esophagus is sufficient 
evidence of a current disability.

The appellant claims that the veteran's death from carcinoma 
of the esophagus was caused by his exposure to Agent Orange 
while serving in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange-related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease which manifests within the relevant time 
period set forth in 38 C.F.R. § 3.307(a)(6)(ii) (30 years 
after service for respiratory cancers) is sufficient to 
render the claim for service connection for the presumptive 
disease well-grounded.  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).   Put another way, "where 38 U.S.C. § 1116 and 38 
C.F.R. §§ 3.307(d) and 3.309(e) are satisfied, the 
requirements for evidence of both service incurrence and 
causal nexus are satisfied."  Darby v. Brown, 10 Vet. App. 
243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

A critical determination in the appellant's claim is whether 
the veteran's cause of death is one of the presumptive 
diseases enumerated in 38 C.F.R. § 3.309(e).  It is clear 
that carcinoma of the esophagus is not listed therein.  
However, the appellant avers that the veteran should be 
service connected because cancer was subsequently found in 
other parts of his body, including the trachea and larynx.  
Both cancer of the trachea and cancer of the larynx are among 
the diseases enumerated in 38 C.F.R. § 3.309(e) for which 
service connection would be presumed.  Further, the appellant 
and her representative describe the veteran as actually 
incurring "cancer of the larynx and trachea." In support of 
this contention, the appellant cites two letters contained in 
the veteran's medical records - one from Dr. Robert Nickelson 
(dated April 17, 1997) and the other from Dr. Dawn B. Young 
(dated June 20, 1998).  Dr. Nickelson states, "[The 
veteran's] cancer was quite extensive throughout the neck, 
including the trachea" while Dr. Young writes, "...[the 
veteran's] esophageal carcinoma was widespread and included 
the larynx, with loss of laryngeal crepitus."  However, 
these letters do not indicate that the veteran was diagnosed 
as having cancer independently originating in either the 
trachea or larynx.  Instead, Dr. Nickelson's letter only 
concludes that the veteran had widespread cancer (as opposed 
to cancer isolated to the esophagus), while Dr. Young's 
letter does the same and even uses the nomenclature 
"esophageal carcinoma" to describe the veteran's 
affliction.  

The Board therefore finds that the statements of Drs. 
Nickelson and Young are not probative of the appellant's 
characterization of the veteran's condition as either 
"cancer of the trachea" or "cancer of the larynx."  In 
fact, all of the medical evidence of record reveals that the 
veteran had primary site carcinoma of the esophagus, which 
later metastasized to other parts of his body, including his 
larynx and trachea.  The veteran's hospital examination and 
consultation reports uniformly state his carcinoma as 
esophageal in origin.  The death certificate lists the cause 
of death by stating that the veteran died of "disseminated 
carcinomatosis" due to (or as a consequence of) "carcinoma 
of the esophagus."  In lay terminology, the veteran had 
cancer of the esophagus that spread to other areas, including 
his trachea and larynx.  Therefore, the appellant's assertion 
that the metastatic disease in the veteran's trachea and 
larynx was either "cancer of the trachea" or "cancer of 
the larynx" for which presumptive service connection for 
exposure to Agent Orange is warranted is incorrect.  See 
Darby v. Brown, 10 Vet. App. 243 (1997) (the United States 
Court of Veterans Appeals held that service connection could 
not be presumed under 38 C.F.R. §§ 3.307(d) and 3.309(e) 
where veteran's stomach cancer metastasized to his lungs).  
Because service connection in this case cannot be presumed 
under 38 C.F.R. §§ 3.307(d) and 3.309(e), the in-service 
incurrence and causal nexus requirements of a well grounded 
claim have not been satisfied based on the veteran's exposure 
to Agent Orange and the Board must find that the appellant's 
claim is not well grounded under this theory.     


III.  Direct Service Connection for Cause of Veteran's Death
Based on Actual Direct Causation

Notwithstanding the foregoing analysis, the appellant is not 
precluded from establishing direct service connection with 
proof of actual direct causation of the veteran's death.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, 
there is no evidence in this case indicating that the veteran 
incurred carcinoma of the esophagus either in-service or 
within a one year presumptive period from the date of the 
veteran's separation from service.  38 C.F.R. §§  3.303 and 
3.307(a)(3).  The veteran was first diagnosed with carcinoma 
of the esophagus in July 1994, 15 years after his separation 
from service.  In fact, the veteran's medical records 
indicate that he first complained of symptoms of dysphasia in 
February 1994 and was then given an esophagogram, which was 
interpreted by Dr. Chidlow as "normal," although lesions 
were discovered on his vocal cords.  In March 1994 the 
veteran's vocal cord lesions were biopsied and were found to 
be "not malignant" and his larynx, piriform sinus areas, 
and hypopharynx were all found to be "completely clear."  
The veteran's dysphasia worsened, but it was not until July 
1994 that a panendoscopy revealed an obstructing lesion in 
the post cricoid area, a biopsy of which proved to be 
"squamous cell carcinoma, grade three to four, very high 
grade."  A subsequent CAT scan confirmed the presence of 
"an extensive tumor going from behind the larynx down into 
the cervical esophageal area below the clavicles."  Thus, 
the medical evidence indicates that the veteran's carcinoma 
emerged during the period between February 1994 and July 
1994.  The veteran did not complain of any symptoms of his 
illness (including dysphasia) before February 1994.  Absent 
any evidence proving the veteran's cause of death was 
incurred in-service (or that it was incurred within the one 
year presumptive period following separation from service 
allowed for cancer) and absent any post-service diagnosis 
relating the veteran's cause of death back to service, the 
Board must find that the appellant's claim using a direct 
causation approach is not well grounded. 


IV.  Pre-Death Service Connected Disabilities

Service connection for the cause of death can also be granted 
when it is shown that death was the result of a disability 
for which service connection had already been established.  
Pertinent regulations stipulate that, when demonstrating that 
a service-connected disability contributed to death, "it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1)(1999).  These regulations also provide that 
"[i]t is not sufficient to show that [a service-connected 
disability] casually shared in producing death, but rather it 
must be shown that there was a causal connection."  
38 C.F.R. § 3.312(c)(1) (1999).

Prior to his death, the veteran had been service connected 
for several disabilities: left eye loss (40 percent disabling 
from August 1979); right and left inguinal hernias (zero 
percent disabling from August 1979); fracture of the right 
humerus (zero percent disabling from August 1979); and 
multiple facial laceration scars, slightly disfiguring (zero 
percent from August 1979).  The veteran's medical records do 
not indicate that these disabilities were in any way 
connected to the veteran's cause of death, and neither the 
appellant nor her representative make such a contention.  In 
fact, these disabilities are not even mentioned in any of the 
veteran's post-cancer diagnosis medical records.  Absent any 
evidence linking any of the aforementioned disabilities to 
the veteran's cause of death, the Board must find that it is 
not plausible that these disabilities, either singularly or 
collectively, were related to the cause of the veteran's 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death, and that, 
therefore, the mere presence of these disabilities is 
insufficient to well ground the appellant's claim.  


V.  Conclusion

In view of the foregoing, it must be concluded that the 
appellant's claim for service connection for the cause of the 
veteran's death, to include death as a result of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  The 
Board must again point out that its duty to assist the 
appellant in the development of her claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board also notes 
that the appellant is free to submit new and material 
evidence, and reopen her claim for service connection for the 
cause of the veteran's death, at any time.  



ORDER

Service connection for the cause of the veteran's death, to 
include death as a result of exposure to Agent Orange, is 
denied.





		
      MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

